Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Restriction/Election
1. Applicant’s election without traverse of the following species: (i).lung cancer; (ii).  the antibody of claim 20; and (iii). a fusion of the 3’ end of the NRG1-gene with the 5’ sequence of CLU.  
2. Claims 1-3 and 6-22 are pending and currently under consideration. 

Information Disclosure Statement
3. The information disclosure statement filed on 03/27/2020 and 02/09/2022 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to this communication. 

Drawings
4. The drawings filed on 09/27/2019 are accepted by the examiner. 

Sequence Compliance
5. This application contains sequence disclosures that are encompassed by the definitions for amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 because not all the amino acid sequences present in the specification 
All the amino acid sequences appearing in the specification and drawings must be identified by a sequence identifier in accordance with 37 C.F.R. 1.821(d). Sequence identifiers for sequence appearing in the drawings may appear in the Brief Description of the Drawings. Applicants must provide appropriate amendments to the specification or drawings inserting the required identifiers. If the amendments are extensive then a substitute specification may be required.
 
Claim Rejections[Symbol font/0xBE]35 USC § 112 (a)

6. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7. Claims 1-3 and 6-22 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 
Claim 1 is drawn to a method of treating a subject that has an ErbB-2 and ErbB-3 positive cell comprising administering a bispecific antibody to a subject that comprises a first antigen-binding site that can bind an extracellular part of ErbB-2, and a second antigen-binding site that can bind an extracellular part of ErbB-3, wherein the cell comprises an NRG1 fusion gene comprising at least a portion of the NRG1-gene fused to a sequence from a different chromosomal location. Claim 7 is drawn to a method of treating a subject that has an ErbB-2 and ErbB-3 positive tumor or is at risk of having said tumor comprising administering a bispecific antibody to a subject that comprises a first antigen-binding site that can bind an extracellular part of ErbB-2, and a second antigen-binding site that can bind an extracellular part of ErbB-3, wherein one or more cells of tumor  express and NRG1 fusion gene  comprising at least the 3’ end of the NRG1-gene fused to a 5’ sequence from a different chromosomal location. 
Claims 2-3, 6, and 8-22 depend from claims 1 or 7. Claims 19 and 20 only recite a partial structure for the bispecific antibody. Specifically, claim 19 recites an ErbB2 specific heavy chain variable region sequence or variant thereof, and/or an ErbB3 specific heavy chain variable region sequence or variant thereof, whereas claim 20 recites the three CDRs for an ErbB2 specific heavy chain variable region sequence 
For each claim drawn to a genus,  MPEP §2163 II.A.3(a) ii) (page 2100-189) states, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406”. In the instant case, the specification discloses one bispecific antibody, MCLA-28 (or PB4188) (Examples), even though it provides a long list of putative bispecific antibodies (see, e.g., pages 38-54 of the specification). Regarding NRG1 fusion gene, the specification discloses a fusion of the 3’ end of the NRG1-gene with the 5’ sequence of genes, including DOC4-NRG1 and CLU-NRG1 (page 8, the 2nd paragraph).  However, such a limited 
The prior art teaches a bispecific antibody, MM-111, which targets ERBB2 and ERBB3 (Mol. Cancer Ther. 11 (3): 582–593, 2012). The prior art also teaches CD74–NRG1 gene fusion (Fernandez-Cuesta et al, Clin Cancer Res 21 (9): 1989–1994, 2015; US Patent No. 10,208,354 B2) and SLC3A2-NRG1 fusion in invasive mucinous adenocarcinoma of the lung (Shin et al., Oncotarget. 2016 Oct 25; 7(43): 69450–69465). The DOC4-NRG1 gene fusion is known to be present in MDA-MB-175 primary breast cancer cell line as acknowledged in the specification (page 65, the 2nd paragraph). However, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what other bispecific antibodies or NRG1 fusion genes might be. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of bispecific antibodies or NRG1 fusion genes and thus the instantly claimed method using the same. 
 8. Claims 1-3 and 6-22 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a method of treating a human patient with advanced/metastatic non-small cell lung cancer with invasive mucinous adenocarcinoma and an NRG1 fusion, comprising administering the patient a therapeutically effective amount of a bispecific antibody,  MCLA-128, wherein the cancer cell overexpresses ErbB-2 and ErbB-3, wherein the NRG1 fusion is selected from the group consisting of CD74-NRG1, VAMP2–NRG1, SLC3A2-NRG1, RBPMS-NRG1, WRN-NRG1, and SDC4-NRG1, and WRN-NRG1, does not reasonably provide  the invention commensurate in scope with these claims. 
The factors that are considered when determining whether a disclosure satisfies enablement requirement include: (i) the quantity of experimentation necessary; (ii) the amount of direction or guidance presented; (iii) the existence of working examples; (iv) the nature of the invention; (v) the state of the prior art; (vi) the relative skill of those in the art; (vii) the predictability or unpredictability of the art; and (viii) the breadth of the claims. Ex Parte Forman, 230 USPQ 546 (Bd Pat. App. & Int. 1986); In re Wands, 858 F. 2d 731, 8 USPQ 2d 1400 (Fed. Cir. 1988).  
Claims 1-3 and 6 are drawn to a method of treating a subject that has an ErbB-2 and ErbB-3 positive cell comprising administering a bispecific antibody to a subject that comprises a first antigen-binding site that can bind an extracellular part of ErbB-2, and a second antigen-binding site that can bind an extracellular part of ErbB-3, wherein the cell comprises an NRG1 fusion gene comprising at least a portion of the NRG1-gene fused to a sequence from a different chromosomal location. Claims 7-22 are drawn to a method of treating a subject that has an ErbB-2 and ErbB-3 positive tumor or is at risk of having said tumor comprising administering a bispecific antibody to a subject that comprises a first antigen-binding site that can bind an extracellular part of ErbB-2, and a second antigen-binding site that can bind an extracellular part of ErbB-3, wherein one or more cells of tumor  express and NRG1 fusion gene  comprising at least the 3’ end of the NRG1-gene fused to a 5’ sequence from a different chromosomal location. The claims are broad because they encompass a method of treating a subject 
The specification does not provide sufficient guidance/direction or working examples on how to make and use the instantly claimed invention. The specification discloses that a HER2xHER3 bispecific antibody, PB4188, effectively accumulated in tumors as compared to the HER3 monoclonal antibody (Example 1). The bispecific antibody MCLA-128 (also referred as PB4188) fully inhibited HRG-induced HER2:HER3 dimerization with the highest potency (Example 2; Table 1). In a human ovarian cancer PDX model of OV-10-0050 in BALB/c nude mice, treatment with MCLA-128 at 25 mg/kg (QWx5 weeks) produced significant antitumor activity (Example 3; Tables 3-4, Figure 4). In Example 4, MCLA-128 shows an anti-tumor activity in MDA-MB-175 breast cancer cell line in vitro and in OV-10-0050 in vivo (Example 4, Figure 7). Example 5 discloses a phase I/II study of MCLA-128, a full length IgG1 bispecific antibody targeting HER2 and HER3, in patients with advanced/metastatic non-small cell lung cancer with invasive mucinous adenocarcinoma or documented NRG1 fusion. 
The specification discloses one bispecific antibody, MCLA-28 (or PB4188), even though it provides a long list of putative bispecific antibodies (see, e.g., pages 38-54 of the specification). The specification disclosed 
The prior art teaches CD74–NRG1 gene fusion (Fernandez-Cuesta et al, Clin Cancer Res 21 (9): 1989–1994, 2015; US Patent No. 10,208,354 B2) and SLC3A2-NRG1 fusion in invasive mucinous adenocarcinoma of the lung, a subpopulation of non-small cell lung cancer (Shin et al., Oncotarget. 2016 Oct 25; 7(43): 69450–69465). Fernandez-Cuesta et al teach that blocking the activity of these receptors may be the best strategy to treat NRG1-rearranged tumors (page 1991, right column, the 2nd paragraph; page 1992, top of the right column), one inhibitor is MM-III, a bispecific antibody, which targets ERBB2 and ERBB3 (Table 1). Other NRG1 gene fusions, VAMP2-NRG1, RPBMS-NEG1 and WRN-NRG1 in lung cancer and RAB2IL1-NRG1 in ovarian cancer are also known in the art. On the other hand, while the DOC4-NRG1 gene fusion has been detected in MDA-MB-175 primary breast cancer cell line, the relevance of DOC4-NRG1 gene fusion in breast cancer patients has been debated in the field. Sa´nchez-Valdivieso et al teach that NRG-1 (γ-Heregulin) has no biological significance in primary breast cancer (Br J Cancer 86(8): 1362–1363, 2002). Howarth et al teach that the fusion in MDA-MB-175 is the result of a very complex genomic rearrangement and that NRG1 can be pro-apoptotic and is inactivated in some breast cancers (Breast Cancer Res. 23(1):3, Jan. 7, 2021, in particular Abstract, Results). Howarth et al further teach the complexity of rearrangements of NRG1 in breast cancers and confirm that some do not activate but inactivate. Careful interpretation of NRG1 rearrangements will therefore be necessary for appropriate patient management (see, e.g., Abstract, conclusion). Thus, it is unpredictable whether an NRG1 gene fusion has biological significance in a given primary breast cancer.
The courts have stated that patent protection is granted in return for an enabling disclosure. Reasonable detail must be provided in order to enable members of the Genetech v. Novo Nordick A/S (CAFC) 42 USPQ2d 1001 (1997). Similarly, as stated in Rasmusson v SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), “if mere plausibility were the test for enablement under section 112, Applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the 'inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked. The scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis. In the instant case, the evidence on the record supports that the specification does not enable the claimed invention commensurate in scope with these claims.
  Due to the large quantity for experimentation necessary to use the broad method, the limited directions guidance presented in the specification regarding the same, the limited working example directed to the same, the complex nature of the invention, the unpredictability in the art, and the breadth of the claims, undue experimentation would be required for the skilled artisan to make and use the claimed invention commensurate in scope with these claims.

Claim Rejections[Symbol font/0xBE]35 USC § 112 (b) 
9. The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 1 is drawn to a method of treating a subject that has an ErbB-2 and ErbB-3 positive cell comprising administering a bispecific antibody to a subject that comprises a first antigen-binding site that can bind an extracellular part of ErbB-2, and a second antigen-binding site that can bind an extracellular part of ErbB-3, wherein the cell comprises an NRG1 fusion gene comprising at least a portion of the NRG1-gene fused to a sequence from a different chromosomal location. The recitation, “a subject that has an ErbB-2 and ErbB-3 positive cell” is vague ad unclear regarding the subject to be treated. Moreover, it is unclear what the meters and bounds of the limitation “an ErbB-2 and ErbB-3 positive cell” are because the specification does not unambiguously define the limitation. Furthermore, the claim is indefinite because it does not particularly point out what diseases are treated. Claims 2-3 and 6 are rejected as dependent claims from claim 1
Claim 7 is indefinite because it recites “an ErbB-2 and ErbB-3 positive tumor”, which is vague and unclear.  Does it mean an ErbB-2 and ErbB-3 overexpressing  tumor or an ErbB-2 and ErbB-3 expressing  tumor? Claims 8-22 are rejected dependent claims from claim 7

Claim Rejections[Symbol font/0xBE]35 USC § 102 (a)(1)

11. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

12. Claims 1-3, 6-13, and 18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fernandez-Cuesta et al (Clin Cancer Res 21 (9): 1989–1994, 2015) or by US Patent No. 10,208,354 B2 (filing date: Feb. 5, 2016). The rejection below is set forth based on the non-patent publication.
Fernandez-Cuesta et al teach a recurrent CD74–NRG1 gene fusions, which result in the expression of the NRG1 III-β3 isoform in the otherwise NRG1-negative invasive mucinous subtype of lung adenocarcinomas (page 1991, left column, the 2nd paragraph). The NRG-fusion gene expresses a protein that comprises an NRG1 EGF-like domain (see, e.g., Abstract; Figure 1). Fernandez-Cuesta et al teach that NRG1 fusions act through activation of ERBB2–ERBB3 heterodimers and that blocking the activity of these receptors may be the best strategy to treat NRG1-rearranged tumors (page 1991, right column, the 2nd paragraph; page 1992, top of the right column), one inhibitor is MM-III, a bispecific antibody, which targets ERBB2 and ERBB3 (Table 1). Thus, the teachings of Fernandez-Cuesta et al meet the limitations of claims 1-3, 6-13, and 18.

Claim Rejections under 35 USC § 103(a)
13. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

14. Claims 14-17 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fernandez-Cuesta et al (Clin Cancer Res 21 (9): 1989–1994, 2015) or US Patent No. 10,208,354 B2 as applied to claims 1-3, 6-13, and 18 above, and further in view of McDonagh et al (Mol. Cancer Ther. 11 (3): 582–593, 2012). 
Fernandez-Cuesta et al teach a method of treating a subject that has an ErbB-2 and ErbB-3 positive tumor as applied to claims 1-3, 6-13, and 18 above.
Fernandez-Cuesta et al do not explicitly teach the limitations recited in claims 14-17 and 22. 
McDonagh et al teach a bispecific antibody, MM-111, which targets ERBB2 and ERBB3. McDonagh et al teach detection of f ErbB1, ErbB2, and ErbB3 receptors per cell (Table 1). McDonagh et al teach that a bispecific antibody approach is optimal for inhibiting ErbB3 in ErbB2-overexpressing cells (page 585).
It would have been obvious for one skilled in the art to detect the cell surface receptor density of ErbB-1, ErbB-2, ErbB-3, or ErbB-4 as taught by McDonagh et al, to treat an individual who has undergone a therapy targeted towards EGFR inhibition, or to administering to an individual an Erb-1 inhibitor, such as cetuximab, with a reasonable expectation of success. One would have been motivated to do so because (i). ERBB1 (EGFR), ERBB2 (HER2), ERBB3, and ERBB4 constitute the ERBB family of transmembrane receptor tyrosine kinases, which, upon ligand binding, induce the phosphorylation of their intrinsic kinase domain, resulting in the activation of the downstream PI3K–AKT and MAPK pathways as taught by Fernandez-Cuesta et al (page 1989, left column); and a bispecific antibody approach is optimal for inhibiting 

Conclusion
15. No claims are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.

February 28, 2022